DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) “24” mentioned in the description (see paragraph [0034]). In addition, in fig. 1, the reference “28” (adjacent to the reference “26” at the bottom of the figure) should be --24--. Note the reference denotes a groove adjacent to the reference “26”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the outer ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 7, lines 9-10, the phrase “second ring” is unclear because it is not clear as to the physical relationship or connection of the second ring to the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dahlman et al. (8,998,501).  In claims 1 and 7, Dahlman et al. discloses a ring (7, see figs. 3 and 8) comprising a contact portion (3) formed from a first metallic material (stainless steel, see page 4, lines 1-2); 
a fastening portion (8) formed of a second metallic material (see page 3, lines 3-8, aluminum, aluminum alloy or titanium or titanium alloy), wherein the hardness of the first material of the contact portion is greater than that of the second material and the 
As understood, in claim 7, Dahlman et al. clearly discloses the claimed invention, including the a first ring (3) formed of a first material (stainless steel, see page 4, lines 1-2) including a contact portion configured to cooperate with a contact surface of another ring (2), a fastening portion (8) formed of a second material (see page 3, lines 3-8, aluminum, aluminum alloy or titanium or titanium alloy) and is configured to be secured to a support, wherein the hardness of the first material (stainless steel) of the contact portion is greater than that of the second material (aluminum alloy) and the toughness of the second material is greater than that of the first material, and the fastening portion and the contact portion are made in one piece (page 2, line 2, lines 3-5), and a  second ring (18),  such that one of the first ring and the second ring (see figs. 8, the reference 2, is shown to have an inner ring 1/1a) being mountable such that the first ring is (3) is rotatable mounted about an axis.
Regarding claim 8, Dahlman et al. discloses rolling element (12/15, see figs. 6-8) disposed between the contact surface (4, 4a) of the first ring (3) and the contact surface (4, 4b) of the second ring (1,1a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman et al. in view of EP (2,824,340). Dahlman et al. fails to disclose the contact portion and the fastening portion are made in one piece by sintering metallic powders.  EP (2,824,340) discloses a bearing (1) comprising an inner layer (2) and an outer layer (3) each is made from a sintered powered material (see paragraphs [0008], [0019-0020] and ([0028] which includes the powdered material (M1, M2, also, see the process of figs. 11 and 8). Therefore, it would have been obvious to one of ordinary in the art at the time the invention was filed to modify the device of Dahlman et al. so that the contact portion and the fastening portion are made in one piece by sintering metallic powders in view of EP (2,824,340) in order to create a compact structure that is light and hard.
Regarding claim 9, the combination of Dahlman et al. in view of EP (2,824,340) discloses all the elements of the claim above, and the method are inherently included during the manufacturing of Dahlman et al. in view of EP (2,824,340) device.
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman et al. in view of Long. Jr. et al. (2016/0327098). Dahlman et al. discloses the fastening portion includes a radial fastening rim (the portion with the hole) and a .
Regarding claim 5, Dahlman et al. discloses the radial fastening rim is attached to the contact portion of the outer ring (238)
Regarding claim 6, Dahlman et al. disclose the second material is (see page 3, lines 3-8, aluminum, aluminum alloy or titanium or titanium alloy) but fails to disclose the first material is M50. Long. Jr. et al. discloses a bearing support (128) and outer race (128) can be made from M50NiL (see paragraph [0028]. In addition, Long. Jr. et al. clearly discloses that M50 can be substituted for M50NiL (see paragraph [0036]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first material of Dahlman et al. to include M50 in view of Long. Jr. et al. in order to improve compressive stress at elevated, enhance fatigue strength and resistance to multi-axial and radial stresses.    
Allowable Subject Matter
Claims 4 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656